Appellant was prosecuted and convicted of burglary and his punishment assessed at four years confinement in the State penitentiary. *Page 272 
Appellant was convicted at the December term of the District Court of the Twenty-sixth Judicial District. This term of court may, and did, continue in session for more than eight weeks. The motion for new trial herein was overruled and sentence pronounced on January 21, 1913. More than ninety days has elapsed since said time and no statement of facts nor bills of exception have been filed in the trial court as shown by the record filed in this court.
As the indictment charges an offense against the laws of this State, and the court submits that offense in his charge, we must presume that the charge correctly submitted all the issues arising from the evidence adduced.
Judgment affirmed.
Affirmed.